Appeal by claimant from a decision of the Unemployment Insurance Appeal Board which affirmed previous decisions holding that claimant voluntarily left his employment without good cause by provoking his discharge, and imposing a forfeiture of 20 effective days for willful misrepresentation to obtain benefits. There is substantial evidence that claimant was discharged for continued absenteeism and for failure to report to his employer by telephone in accordance with rules known to him. Although claimant gave another version of his discharge and asserts his eonelusory reason therefor, a clear question of fact was presented and the board’s determination is conclusive. • The receipt of a written statement of the Industrial Commissioner as “argument and not as evidence” was not violative of claimant’s constitutional rights. When claimant refiled for benefits he gave as the reason for the loss of his employment, “ Job eliminated.” There is evidence that the position which claimant had filled was not eliminated, and the board has found that this was a false statement. The interpretation of the quoted words involves a factual determination, and the board was not bound to accept claimant’s explanation that what he meant was that his job and his employment were eliminated. Decision unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Herlihy, Reynolds and Taylor, JJ.